Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/30/2022 has been entered.
	The 35 USC 112(b) rejection of claim 5 is withdrawn in view of the amendments.  

Reasons for Allowance
Claim 1, and those depending therefrom including claims 3, 4, and 6, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein the strain measuring instrument has two measurement modes comprising a low resolution measurement mode which measures the strain at a first resolution, and a high resolution measurement mode which measures the strain at a second resolution higher than the first resolution.”
As evidenced by Cuttino (US-2017/0153151), using a low-resolution mode when the strain is low, and a high-resolution mode when the strain is large is known with regard to measurement systems such as strain gauges and load cells.  However, the prior art of Chang does not state that the strain sensed is at such a level that would require both high resolution mode and low-resolution modes.  It is neither certain that a relatively low resolution mode would not only be required or that such a resolution mode would be desired compared to, for example, one that operates constantly at a high-resolution.  
In other words, a modification such as taught by Cuttino would not be obvious in all strain measurement systems, rather only in the instances where the strain measurement systems identify this as a problem or operate across a relatively large load range.  Since Chang does not identify the resolution as a problem or state that the level of strain is relatively large, then modifying Chang in view of a reference such as Cuttino would not be considered obvious, particularly regarding measuring endpoint.  For these reasons, claim 2, and those depending therefrom including claims 3-6, would be considered allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	The prior art cited, but not relied upon, fails to anticipate or render obvious “and thus does not anticipate or render obvious “a support structure which rotatably supports the rotating shaft; a strain measuring instrument which measures a strain of the support structure” and “wherein the strain measuring instrument comprises at least one strain sensor fixed to the support structure” as claimed.  
	The prior art of Suzuki (US-2019/0131150) discloses a load cell 706 and a distortion gauge (Fig. 35) [Suzuki; paragraph 0244], but does not anticipate or render obvious the determination of the endpoint from the load cell, thus failing to anticipate or render obvious the claimed “an end point detector which determines a polishing end point of the substrate on the basis of a change in the strain” as claimed.  
	The prior art of Moore (US-2001/0006870) discloses a load cell 180 within the support structure (162) [Moore; paragraph 0026], but fails to anticipate or render obvious “an end point detector which determines a polishing end point of the substrate on the basis of a change in the strain” as claimed.  

	Claim 7, and those depending therefrom including claims 9-13, is allowed.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, and those depending therefrom including claims 9-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723